DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 12 are objected to because of the following informalities:    
11. (Original) The semiconductor device of claim 1, wherein a distance from a lateral surface of the contact structure to a side end of the shallow doping region is substantially equal to or less than a distance from the lower end of the contact structure to a lower end of the shallow doping region.  
12. (Original) The semiconductor device of claim 1, wherein a depth of the shallow doping region from the uppermost surface of the source/drain region is in a range of about 2 nm to about 6 nm.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 12, 14, 15, 19-20 is/are under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2020/0006545 in view of Lin et al. US 2020/0006160.
	Regarding claim 1, Liu et al. Fig. 9 discloses a semiconductor device comprising: 
an active region 274 on a substrate 270; 
a gate structure 228a, 228b on the substrate, wherein the gate structure intersects the active region Fig. 1; 
a source/drain region 292 on the active region and on a side of the gate structure and comprising silicon (Si) [0020]; and 
a contact structure 214/234 on the source/drain region, 
wherein the source/drain region 292 comprises a shallow doping region 223 that is doped with germanium (Ge) and is in an upper region including an uppermost surface 215 of the source/drain region [0021] Fig. 7, and 
wherein a concentration of germanium (Ge) in the shallow doping region 223 gradually decreases from the upper surface of the source/drain region toward an upper surface of the substrate in a direction that is perpendicular to the upper surface of the substrate [0041]-[0043].  
Liu et al. does not disclose wherein a lowermost end of the contact structure is on substantially a same level as the uppermost surface of the source/drain region. 
Lin et al. discloses a semiconductor device wherein a lowermost end 250 of a contact structure 254 is on substantially a same level as an uppermost surface of a source/drain region 214. 
Liu et al. and Lin et al. are analogous art because they are directed to FinFet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liu et al. because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Liu et al. and incorporate the teachings of Lin et al. to improve processing of the device and device performance [0014].
Regarding claim 2, Liu et al. and Lin et al. teach the semiconductor device of claim 1. Liu et al. teaches wherein a depth of the shallow doping region 223 in the direction perpendicular to the upper surface of the substrate is in a range of about 2 nm to about 6 nm Fig. 7, [0042].  
Regarding claim 3, Liu et al. and Lin et al. teach the semiconductor device of claim 1. Liu et al. teaches wherein the source/drain region 292 further comprise a first epitaxial region 217 and a second epitaxial region 213 sequentially stacked on the active region, wherein the source/drain region has a P-type conductivity [0021], wherein each of the first epitaxial region and the second epitaxial region comprises silicon (Si) and germanium (Ge), and wherein a concentration of germanium (Ge) in the second epitaxial region 213 is higher than a concentration of germanium (Ge) in the first epitaxial region 217 and is lower than the Page 34Attorney Docket 5649.5411 concentration of germanium (Ge) in the shallow doping region 223 [0021].  
Regarding claim 4, Liu et al. and Lin et al. teach the semiconductor device of claim 3. Liu et al. teaches wherein, in the shallow doping region, an atomic percentage of germanium (Ge) with respect to silicon (Si) is in a range of about 50 at% to about 100 at% [0042].  
Regarding claim 6, Liu et al. and Lin et al. teach the semiconductor device of claim 1. Liu et al. teaches wherein the source/drain region 292 further comprises a third epitaxial region, wherein the source/drain region has an N-type conductivity, and wherein the third epitaxial region comprises silicon (Si) [0035]-[0036].  
Regarding claim 8, Liu et al. and Lin et al. teach the semiconductor device of claim 1. Lin et al. teaches wherein the contact structure comprises a metal-semiconductor compound layer 250 on the shallow doping region 223 (e.g. the top surface of the s/d region) and a contact plug 254 on the metal-semiconductor compound layer 250. Liu et al. teaches wherein an upper end of the shallow doping region 223 is recessed toward the upper surface of the substrate Fig. 9.  
Regarding claim 12, Liu et al. and Lin et al. teach the semiconductor device of claim 1. Liu et al. teaches wherein a depth of the shallow doping region 223 from the uppermost surface 215 of the source/drain region  is in a range of about 2 nm to about 6 nm Fig. 7, [0042].  
Regarding claim 14, Liu et al. and Lin et al. teach the semiconductor device of claim 1. Liu et al. teaches further comprising: [0017], Fig. 1 a channel layer that extends perpendicular to the upper surface of the substrate on the active region, wherein the gate structure overlaps an upper surface and a lateral surface of the channel layer.  
Regarding claim 15, Liu et al. and Lin et al. teach the semiconductor device of claim 1. Liu et al. teaches further comprising: [0017], Fig. 1 a plurality of channel layers spaced apart from each other perpendicular to the upper surface of the substrate on the active region, wherein the gate structure surrounds the plurality of channel layers in a plan view of the semiconductor device.  
Regarding claim 19, Liu et al. Fig. 9 discloses a semiconductor device comprising: 
an active region 274 on a substrate 270; 
a gate structure 228a, 228b on the substrate, wherein the gate structure intersects the active region Fig. 1; 
a source/drain region 292 on the active region on at least one side of the gate structure and comprising silicon (Si) [0020]; and 
a source/drain region 292 on the active region on at least one side of the gate structure 228a, 228b,  and  
a contact structure 214/234 on the source/drain region 292,
wherein the source/drain region comprises a first region 223 having a depth of about 2 nm to about 6 nm from an upper surface of the source/drain region Fig. 7, [0042], and 
wherein, in the first region, a concentration of germanium (Ge) in the source/drain region 292 gradually decreases as a depth of the source/drain region from the upper surface of the source/drain region increases [0021], [0042], [0043].
Liu et al. does not disclose wherein a topmost surface of the first region is in contact with a lowermost surface of the contact structure and extends along the lowermost surface of the contact structure.  
Lin et al. discloses a semiconductor device wherein a topmost surface of a first region of source/drain region 214 is in contact with a lowermost surface 250 of a contact structure 254 and extends along the lowermost surface 250 of the contact structure 254.  
Liu et al. and Lin et al. are analogous art because they are directed to FinFet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Liu et al. because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Liu et al. and incorporate the teachings of Lin et al. to improve processing of the device and device performance [0014].
Regarding claim 20, Liu et al. and Lin et al. teach the semiconductor device of claim 19. Liu et al. teaches wherein the source/drain region further comprises: 
a second region 213 below the first region and including silicon (Si) and germanium (Ge); and 
a third region 217 below the second region and including silicon (Si) and germanium (Ge), 
wherein, in the third region 217, a concentration of germanium (Ge) gradually decreases as a depth of the source/drain region from the upper surface of the source/drain region increases [0021], [0042], [0043].  
Claim(s) 5, 7 is/are under 35 U.S.C. 103 as being unpatentable over Liu et al. US 2020/0006545 in view of Lin et al. US 2020/0006160.
Regarding claim 5, Liu et al. and Lin et al. teach the semiconductor device of claim 4. Liu et al. does not disclose wherein in the shallow doping region, the atomic percentage of germanium (Ge) with respect to silicon (Si) gradually decreases from about 100 at% adjacent the upper surface of the source/drain region to about 50 at%, in the direction towards the upper surface of the substrate.  
However, Liu et al. establishes a relationship between the process of forming the upper surface of the source/drain region 223 and the atomic percentage of the germanium adjacent to the upper surface of the source/drain. Liu et al. Fig. 7 teaches that the MLA process increases the germanium concentration in the upper region of the source/drain structures by moving the germanium atoms from region 217 to region 213. 
[0039] After the optional dopant implantation process, a melting anneal (MLA) process 233 is performed to activate the dopants in the epitaxial source/drain structures 292. The MLA process 233 may also re-crystallize the epitaxial source/drain structures that were made amorphous, thereby turning the amorphous regions 219 into crystalline regions 223 that are defect free, as shown in FIG. 7. In various embodiments, the MLA process 233 is performed on a nanosecond (ns) scale. Performing the MLA process 233 in the range of nanoseconds can be advantageous in some applications because the dopants can be activated with minimal or no diffusion out of the epitaxial source/drain structures 292 even at high annealing temperature (e.g., 850° C. or above). Since the dopants in the epitaxial source/drain structures 292 are activated with minimal diffusion, short channel effect can be prevented. In addition, the epitaxial source/drain structures 292, particularly the top portion of the epitaxial source/drain structures 292, can be preferentially melted during such extremely short annealing due to its lower melting temperature. As discussed above, the top portion of the epitaxial source/drain structures 292 includes the first region 213 having a germanium concentration of about 40 at. % or greater and the amorphous regions 219 having a high degree of amorphousness. Since the melting point of germanium is generally lower than that of silicon, the first region 213 having high concentration of germanium can have a lower melting point. A high concentration of germanium and high amorphousness of the amorphous regions 219 together can render the top portion of the epitaxial source/drain structures 292 to become a region having a lower melting point than other areas of the substrate. Therefore, when exposing the semiconductor substrate 270 to the MLA process 233, the top portion of the epitaxial source/drain structures 292 can be preferentially melted or annealed (e.g., self-selected annealed).
[0040] It is contemplated that selective or preferential melting of desired regions of the semiconductor substrate 270, such as the top portion of the epitaxial source/drain structures 292, can be achieved by changing the atomic percentage and/or distribution of germanium in at least the first region 213 of the epitaxial source/drain structures 292. For example, the germanium concentration in the first region 213 may be increased to lower the melting point of the epitaxial source/drain structures 292. In some embodiments, selective or preferential melting of desired regions of the epitaxial source/drain structures 292 can also be achieved by changing a degree of amorphousness of the amorphous regions 219. For example, the implant energy and/or the dosage of the first species (e.g., Ga or Ge) may be increased to raise the amorphousness of the amorphous regions 219. Implantation of the first species can reduce the melting point of the epitaxial source/drain structures 292 due to the damage or change in the bonding structure of atoms in the epitaxial source/drain structures 292. The amorphousness of an amorphous region may be defined by the weight ratio of the amorphous to crystalline component. In some examples, the amorphousness of the amorphous regions 219 may be in a range from about 1:5 (crystalline:amorphous) to about 1:1000 (crystalline:amorphous), such as about 1:30 (crystalline:amorphous) to about 1:100 (crystalline:amorphous).
[0041] Particularly, it has been observed that the MLA process 233 performed in the range of nanoseconds can provide both a surface pile up profile and a retrograde profile of the dopants. In some examples, the retrograde profile is located following the surface pile up, which is proximate the top surface 215 of the epitaxial source/drain structures 292. An example retrograde profile will be discussed in more detail in FIG. 11 below. A surface pile up profile may be due to short annealing that causes the top portion of the epitaxial source/drain structures to melt or liquidize, while the remainder of the epitaxial source/drain structures remains generally in solid phase. Since the impurities tend to concentrate at the liquid and/or solid-liquid interface (between the molten silicon germanium and crystallized silicon germanium, for example) of the solidifying epitaxial source/drain structures, the implanted dopants (e.g., first and second species) and germanium deeper in the epitaxial source/drain structures can be brought up to a region near the top surface 215 of the epitaxial source/drain structures by moving along with the solid-liquid interface during solidification of the molten silicon germanium. As a result, the implanted dopants and the germanium in the upper portion of the epitaxial source/drain structures 292 (e.g., first region 213 and the amorphous region 219) can be moved upwardly and piled up at a region close (e.g., about 1 nm) to the top surface 215 of the epitaxial source/drain structures 292, converting the original Gaussian distribution of the second species (e.g., B) into a surface pile up profile and a retrograde profile. The origin of B retrograde profile is due to the surface pile up of Ge element since the solid solubility of B is lower with higher Ge concentrations. The retrograde profile provides a higher bulk dopant concentration than that of as-IMP/as-EPI, which will provide better conductivity for a device.
[0042] Inset 890 in FIG. 7 is an enlarged partial view of a portion of the epitaxial source/drain structures 292 showing the crystalline regions 223 according to some embodiments. In an embodiment, first species 896, second species 898, and the germanium atoms 897 are piled up within a vertical depth T1 below the top surface 215 of the epitaxial source/drain structures 292 after the MLA process. In an example, the vertical depth T1 is in a range from about 0.5 nm to about 6 nm. In some embodiments, the crystalline regions 223 may include a concentration gradient below the vertical depth T1 where a peak concentration of the mixture of first species 896, the second species 898, and the germanium atoms 897 is located at and/or proximate the top surface 215 of the epitaxial source/drain structures 292, with a lower concentration (e.g., an order magnitude lower than the peak concentration) of the first species 896 and the germanium atoms 897 deeper into the crystalline regions 223 (e.g., towards a direction away from the top surface 215). In an example, the crystalline regions 223 is silicon germanium having retrograde dopant profile of second species (e.g., B). In cases where the first species is gallium/germanium and the second species is boron, the crystalline regions 223 may include gallium-doped and/or boron-doped silicon germanium, wherein the concentration of germanium is about 60 at. % or above, for example about 82 at. %.
[0043] Furthermore, due to the surface pile up profile of the dopants achieved by the nanosecond MLA process, the germanium concentration in the top portion of the epitaxial source/drain structures 292 can be increased to 65 at. %, or even to about 80 at. %, such as when the initial germanium concentration in the first region 213 is in a range from about 40 at. % to about 60 at. %. Therefore, even though the germanium concentration in the epitaxial source/drain structures 292 remains the same, the nanosecond MLA process can cause the concentration of the germanium at the first region 213 to increase by moving germanium atoms from the lower portion (e.g., the second region 217) of the epitaxial source/drain structures 292 to the top portion of the epitaxial source/drain structures 292. The lower the initial germanium concentration is in the first region 213, the higher the melting point can be in the first region 213 of the epitaxial source/drain structures 292. This allows greater room for high temperature processes to occur in the various processes, and hence, can lower the impact on the overall thermal budget for the device fabrication.
The method demonstrates that the concentration of germanium is dependent on the process parameters and would therefore be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the concentration of the germanium adjacent to the upper surface of the source/drain region in order to  allow greater room for high temperature processes to occur in the various processes, and hence, can lower the impact on the overall thermal budget for the device fabrication as taught by Liu et al. thereof and optimize “the atomic percentage of germanium (Ge) with respect to silicon (Si) gradually decreases from about 100 at% adjacent the upper surface of the source/drain region to about 50 at%, in the direction towards the upper surface of the substrate” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 7, Liu et al. and Lin et al. teach the semiconductor device of claim 6. Liu et al. does not disclose wherein an atomic percentage of germanium (Ge) doped in the shallow doping region with respect to silicon (Si) included in the shallow doping region gradually decreases from about 100 at% adjacent the upper surface of the source/drain region to less than about 1 at%, in the direction towards the upper surface of the substrate.  
However, Liu et al. establishes a relationship between the process of forming the upper surface of the source/drain region 223 and the atomic percentage of the germanium adjacent to the upper surface of the source/drain. Liu et al. Fig. 7 teaches that the MLA process increases the germanium concentration in the upper region of the source/drain structures by moving the germanium atoms from region 217 to region 213. 
[0039] After the optional dopant implantation process, a melting anneal (MLA) process 233 is performed to activate the dopants in the epitaxial source/drain structures 292. The MLA process 233 may also re-crystallize the epitaxial source/drain structures that were made amorphous, thereby turning the amorphous regions 219 into crystalline regions 223 that are defect free, as shown in FIG. 7. In various embodiments, the MLA process 233 is performed on a nanosecond (ns) scale. Performing the MLA process 233 in the range of nanoseconds can be advantageous in some applications because the dopants can be activated with minimal or no diffusion out of the epitaxial source/drain structures 292 even at high annealing temperature (e.g., 850° C. or above). Since the dopants in the epitaxial source/drain structures 292 are activated with minimal diffusion, short channel effect can be prevented. In addition, the epitaxial source/drain structures 292, particularly the top portion of the epitaxial source/drain structures 292, can be preferentially melted during such extremely short annealing due to its lower melting temperature. As discussed above, the top portion of the epitaxial source/drain structures 292 includes the first region 213 having a germanium concentration of about 40 at. % or greater and the amorphous regions 219 having a high degree of amorphousness. Since the melting point of germanium is generally lower than that of silicon, the first region 213 having high concentration of germanium can have a lower melting point. A high concentration of germanium and high amorphousness of the amorphous regions 219 together can render the top portion of the epitaxial source/drain structures 292 to become a region having a lower melting point than other areas of the substrate. Therefore, when exposing the semiconductor substrate 270 to the MLA process 233, the top portion of the epitaxial source/drain structures 292 can be preferentially melted or annealed (e.g., self-selected annealed).
[0040] It is contemplated that selective or preferential melting of desired regions of the semiconductor substrate 270, such as the top portion of the epitaxial source/drain structures 292, can be achieved by changing the atomic percentage and/or distribution of germanium in at least the first region 213 of the epitaxial source/drain structures 292. For example, the germanium concentration in the first region 213 may be increased to lower the melting point of the epitaxial source/drain structures 292. In some embodiments, selective or preferential melting of desired regions of the epitaxial source/drain structures 292 can also be achieved by changing a degree of amorphousness of the amorphous regions 219. For example, the implant energy and/or the dosage of the first species (e.g., Ga or Ge) may be increased to raise the amorphousness of the amorphous regions 219. Implantation of the first species can reduce the melting point of the epitaxial source/drain structures 292 due to the damage or change in the bonding structure of atoms in the epitaxial source/drain structures 292. The amorphousness of an amorphous region may be defined by the weight ratio of the amorphous to crystalline component. In some examples, the amorphousness of the amorphous regions 219 may be in a range from about 1:5 (crystalline:amorphous) to about 1:1000 (crystalline:amorphous), such as about 1:30 (crystalline:amorphous) to about 1:100 (crystalline:amorphous).
[0041] Particularly, it has been observed that the MLA process 233 performed in the range of nanoseconds can provide both a surface pile up profile and a retrograde profile of the dopants. In some examples, the retrograde profile is located following the surface pile up, which is proximate the top surface 215 of the epitaxial source/drain structures 292. An example retrograde profile will be discussed in more detail in FIG. 11 below. A surface pile up profile may be due to short annealing that causes the top portion of the epitaxial source/drain structures to melt or liquidize, while the remainder of the epitaxial source/drain structures remains generally in solid phase. Since the impurities tend to concentrate at the liquid and/or solid-liquid interface (between the molten silicon germanium and crystallized silicon germanium, for example) of the solidifying epitaxial source/drain structures, the implanted dopants (e.g., first and second species) and germanium deeper in the epitaxial source/drain structures can be brought up to a region near the top surface 215 of the epitaxial source/drain structures by moving along with the solid-liquid interface during solidification of the molten silicon germanium. As a result, the implanted dopants and the germanium in the upper portion of the epitaxial source/drain structures 292 (e.g., first region 213 and the amorphous region 219) can be moved upwardly and piled up at a region close (e.g., about 1 nm) to the top surface 215 of the epitaxial source/drain structures 292, converting the original Gaussian distribution of the second species (e.g., B) into a surface pile up profile and a retrograde profile. The origin of B retrograde profile is due to the surface pile up of Ge element since the solid solubility of B is lower with higher Ge concentrations. The retrograde profile provides a higher bulk dopant concentration than that of as-IMP/as-EPI, which will provide better conductivity for a device.
[0042] Inset 890 in FIG. 7 is an enlarged partial view of a portion of the epitaxial source/drain structures 292 showing the crystalline regions 223 according to some embodiments. In an embodiment, first species 896, second species 898, and the germanium atoms 897 are piled up within a vertical depth T1 below the top surface 215 of the epitaxial source/drain structures 292 after the MLA process. In an example, the vertical depth T1 is in a range from about 0.5 nm to about 6 nm. In some embodiments, the crystalline regions 223 may include a concentration gradient below the vertical depth T1 where a peak concentration of the mixture of first species 896, the second species 898, and the germanium atoms 897 is located at and/or proximate the top surface 215 of the epitaxial source/drain structures 292, with a lower concentration (e.g., an order magnitude lower than the peak concentration) of the first species 896 and the germanium atoms 897 deeper into the crystalline regions 223 (e.g., towards a direction away from the top surface 215). In an example, the crystalline regions 223 is silicon germanium having retrograde dopant profile of second species (e.g., B). In cases where the first species is gallium/germanium and the second species is boron, the crystalline regions 223 may include gallium-doped and/or boron-doped silicon germanium, wherein the concentration of germanium is about 60 at. % or above, for example about 82 at. %.
[0043] Furthermore, due to the surface pile up profile of the dopants achieved by the nanosecond MLA process, the germanium concentration in the top portion of the epitaxial source/drain structures 292 can be increased to 65 at. %, or even to about 80 at. %, such as when the initial germanium concentration in the first region 213 is in a range from about 40 at. % to about 60 at. %. Therefore, even though the germanium concentration in the epitaxial source/drain structures 292 remains the same, the nanosecond MLA process can cause the concentration of the germanium at the first region 213 to increase by moving germanium atoms from the lower portion (e.g., the second region 217) of the epitaxial source/drain structures 292 to the top portion of the epitaxial source/drain structures 292. The lower the initial germanium concentration is in the first region 213, the higher the melting point can be in the first region 213 of the epitaxial source/drain structures 292. This allows greater room for high temperature processes to occur in the various processes, and hence, can lower the impact on the overall thermal budget for the device fabrication.
The method demonstrates that the concentration of germanium is dependent on the process parameters and would therefore be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the concentration of the germanium adjacent to the upper surface of the source/drain region in order to  allow greater room for high temperature processes to occur in the various processes, and hence, can lower the impact on the overall thermal budget for the device fabrication as taught by Liu et al. thereof and optimize “an atomic percentage of germanium (Ge) doped in the shallow doping region with respect to silicon (Si) included in the shallow doping region gradually decreases from about 100 at% adjacent the upper surface of the source/drain region to less than about 1 at%, in the direction towards the upper surface of the substrate” as a "result effective variable”, and arrives at the recited limitation.
Allowable Subject Matter
Claims 11, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-18 are allowed over the prior art of record. The reasons for the indication of allowable subject matter is given on p. 10 of applicant’s remarks filed on 28 November 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898